Citation Nr: 1030574	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Entitlement to an evaluation greater than 20 percent for 
diabetes mellitus, type II.  
 
2.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities.  
 
3.  Entitlement to service connection for a musculoskeletal or 
neurological disability of the ankles.  
 
4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
musculoskeletal or neurological disability of the legs, other 
than peripheral neuropathy.  
 
5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a skin 
rash of the elbows.  
 
6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
congenital hemivertebra scoliosis and developmental shoulder 
abnormality.  
 
7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1967 to October 
1969.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and April 2007 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  
 
In January 2010, a hearing was held before the undersigned 
sitting at the RO.  At that time, the record was held open for 60 
days so that the Veteran could submit nexus evidence and VA 
medical records.  The RO printed additional VA medical records 
and these were associated with the claims file.  To date, the 
Veteran has not submitted additional nexus evidence.  
 
At the hearing, the Veteran stated that he was not claiming 
entitlement to an ankle joint problem.  Rather, he was claiming 
entitlement to a skin condition affecting his ankles, and that 
this disorder was similar to the skin disorder found at the 
elbows.  The appellant acknowledged being service connected for 
lower extremity peripheral neuropathy and testified that he was 
claiming entitlement to service connection for a a skin condition 
affecting the legs.  On review, the RO appears to have instead 
adjudicated whether there was a musculoskeletal or neurological 
disorder, and not a skin disorder, of the ankles and legs.   
Therefore, it is clear that he is seeking entitlement to 
service connection for a generalized skin condition, to 
include involvement of the legs and ankles.  As this issue 
has been raised by the record, but has not been 
specifically adjudicated by the Agency of Original 
Jurisdiction (AOJ), it is referred for the appropriate 
action.  
 
All issues, save for the claim to reopen the claim of entitlement 
to service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
 
  
FINDINGS OF FACT
 
1.  In August 2005, the RO denied entitlement to service 
connection for PTSD.  The Veteran disagreed with this decision 
and a statement of the case was furnished in October 2006; the 
Veteran did not submit a timely appeal.  
 
2.  Evidence associated with the record since the August 2005 
decision relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for PTSD.  
 
 


CONCLUSIONS OF LAW
 
1.  The August 2005 decision that denied entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).
 
2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Veterans Claims Assistance Act of 2000 (VCAA)
 
In light of the decision to reopen the claim of entitlement to 
service connection for PTSD and to remand for further 
development, any errors in notification or assistance with regard 
to the claim to reopen are considered moot.  
 
II. Analysis
 
In May 2005, the Veteran claimed entitlement to service 
connection for PTSD.  In August 2005, the RO denied the claim 
essentially based on a finding that evidence of record did not 
show a current diagnosis of PTSD or a confirmed stressor.  The 
Veteran submitted a notice of disagreement and a statement of the 
case was furnished in October 2006.  The Veteran, however, did 
not submit a timely appeal and this decision is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.
 
In January 2007, the Veteran requested to reopen his claim of 
entitlement to service connection for PTSD.  A claimant may 
reopen a finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  
 
Evidence of record at the time of the August 2005 decision 
included service treatment and personnel records, VA medical 
records, and private medical records.  This evidence did not 
reveal a confirmed diagnosis of PTSD related to military 
service.  
 
Evidence submitted since the August 2005 decision includes VA 
medical center records showing treatment for PTSD.  A record 
dated in November 2005 includes a diagnosis of PTSD.  
 
The above evidence is new, as it was not previously considered.  
The Board also finds the cited evidence to be material in that it 
indicates a current diagnosis of PTSD related to military 
service.  This evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for PTSD.  Thus, the claim is reopened.
 
 
ORDER
 
New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  
 
 


REMAND
 
In January 2010, additional VA medical records were associated 
with the claims file.  The Veteran did not waive RO consideration 
of this evidence.  Therefore, a remand is necessary so that the 
RO can consider this evidence and furnish a supplemental 
statement of the case.  38 C.F.R. § 20.1304 (2009).
 
Information in the claims file indicates that the Veteran applied 
for disability benefits from the Social Security Administration.  
On review, these records have not been obtained.  Pursuant to the 
duty to assist, these records should be requested.  38 C.F.R. 
§ 3.159(c)(2) (2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010) (VA has an obligation to secure Social Security 
Administration records if there is a reasonable possibility that 
the records would help to substantiate the Veteran's claim).  
 
In August 2005, the RO granted entitlement to service connection 
for diabetes mellitus, type II, and assigned a 20 percent 
evaluation.  In April 2006, the Veteran submitted a claim for 
increase.  In December 2006, the RO continued the 20 percent 
evaluation.  The Veteran disagreed and perfected this appeal.  
The Veteran essentially contends that the currently assigned 
evaluation does not adequately reflect the severity of his 
disability.  The Veteran most recently underwent a VA diabetes 
examination in July 2006.  
 
At the January 2010 hearing, the Veteran testified that if he did 
not get the proper exercise, he would have to go on insulin.  He 
testified that he has been instructed to restrict his 
activities.  The Veteran also testified that he has numbness, 
burning, itching, and tingling in his upper extremities and that 
that his primary care doctor says he has peripheral neuropathy.  
Considering the Veteran's testimony and the length of time since 
the last examination, the Board finds that a current examination 
is warranted.  See 38 C.F.R. § 3.227 (2009); Green v. Derwinski, 
1 Vet. App. 121 (1991) (the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran).  
 
Having reopened the claim of entitlement to service connection 
for PTSD, the Board must consider it on the merits.  On review, 
the Board finds that additional development is warranted.  See 
38 C.F.R. § 3.159(c).
 
In October 1990, the Veteran submitted a VA Form 21-4176, Report 
of Accidental Injury in Support of Claim for Compensation or 
Pension.  He indicated that while stationed in Vietnam in 1968, 
he was inside of a warehouse when it was hit by a mortar round.  
He reported that he was treated at the Quang Tri field hospital.  
In an August 2006 statement, he reported that his unit was struck 
with mortar fire while on patrol in the fall of 1969 in the 
Marble Mountain area of "North" (sic) Vietnam.  In a March 2008 
statement, the Veteran reported that his squad was hit with 
incoming rocket fire in November 1968.  He indicated that he 
suffered numerous injuries, including shrapnel wounds and that he 
was sent to a field hospital at Marble Mountain and later 
medically evacuated to Brooke Army Medical Center.
 
The Veteran's service personnel records shows that he was 
assigned to the 34th Service and Supply Battalion in Vietnam in 
November 1968.  His military occupational specialty was 
"baker".  The Veteran returned to the United States in December 
1968 and was reassigned to a unit at Ft. Bliss effective January 
1969.  
 
A physical profile record dated December 7, 1968 from the 
Commanding Officer of the 18th Surgical Hospital to the 
Commanding Officer of the 34th Service and Supply "Brigade" 
indicates that the Veteran was assigned a profile for congenital 
agenesis of T12, right hemi-vertebra, causing T12-L1 scoliosis 
and kyphosis.  Subsequent records show the Veteran was admitted 
to Brooke General Hospital at Fort Sam Houston, Texas on December 
23, 1968 for scoliosis with hemivertebrae.  He was discharged the 
following day with a permanent L-3 profile.  On review, the 
claims file does not contain the in-patient clinical records.  
Given the Veteran's statements regarding reported injuries in 
Vietnam and the need for medical evacuation and subsequent 
treatment, the Board finds that these records should be 
obtained.  
 
Finally, in July 2010, VA relaxed the evidentiary standard for 
establishing in-service stressors for claims of entitlement to 
service connection for PTSD.  See 75 Fed. Reg. 39,843 (July 13, 
2010).  The Veteran's personnel records, however, show that he 
served as baker in Vietnam with a supply and service unit.  On 
its face, such service would not appear to require service on the 
combat patrols the appellant has described, nor exposure to 
mortar fire.  Accordingly, further development is required before 
concluding that the appellant's claimed stressors are consistent 
with the places, types, and circumstances of his service to 
warrant benefits under the liberalized regulation.  Thus, 
appropriate stressor development is required. 
 
The issues not specifically addressed in the remand portion of 
this decision are deferred pending receipt of Social Security 
Administration records and readjudication.  
 
Accordingly, the case is REMANDED for the following action:
 
1.   The RO/AMC should request the records 
pertaining to the Veteran from the Social 
Security Administration.  All records 
obtained or any responses received must be 
associated with the claims file.  If the 
RO cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.
 
2.      The RO/AMC should schedule the 
Veteran for a VA diabetes mellitus 
examination by a physician.  The claims 
folder and a copy of this REMAND are to be 
made available for the examiner to 
review.  In accordance with the latest 
AMIE worksheets for rating diabetes, the 
examiner is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of his diabetes 
mellitus.  All diabetic complications 
should be identified.  The examiner is to 
state whether the Veteran has peripheral 
neuropathy of either or both upper 
extremities, and if so, whether that 
disorder is it at least as likely as not 
related to service-connected diabetes.  A 
complete rationale for any opinions 
expressed must be provided.  The examiner 
is requested to append a copy of their 
Curriculum Vitae to the examination 
report.
 
3.   The RO should contact the National 
Personnel and Records Center and request 
in-patient clinical records pertaining 
to the Veteran from Brooke General 
Hospital, Fort Sam Houston, Texas for the 
period from December 23 to 24, 1968. All 
records obtained or any responses received 
must be associated with the claims file.  
If the RO cannot locate such records, the 
RO must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.
 
4.   Through appropriate sources, to 
include the Joint Services Records 
Research Center (JSRRC), the RO/AMC should 
attempt to verify the Veteran's reported 
stressor involving a mortar attack in 
November 1968 at Quang Tri.  All attempts 
at stressor verification should be 
documented in the claims file.  
 
5.   Following the completion of the 
stressor development outlined above, if 
and only if, it is determined appellant's 
claimed stressors are credible and 
consistent with the places, types, and 
circumstances of his service as a baker 
with a service and supply battalion then 
he should be scheduled for a VA PTSD 
examination.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  The psychiatrist must be 
advised which stressors are confirmed or 
presumed confirmed, and that only these 
confirmed stressors are to be considered 
in determining whether the appellant has 
PTSD due to service.  
 
If the Veteran is diagnosed with PTSD, or 
any other psychiatric disorder, then the 
psychiatrist must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that such is related to any 
verified stressor.
 
In preparing their opinion, the 
psychiatrist is to consider all relevant 
evidence.  A complete rationale for any 
opinion offered must be provided.  The 
examining psychiatrist must note the 
following:
 
? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" means 
50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
In January 2010, a hearing was held before the undersigned 
sitting at the RO.  At that time, the record was held open for 60 
days so that the Veteran could submit nexus evidence and VA 
medical records.  The RO printed additional VA medical records 
and these were associated with the claims file.  To date, the 
Veteran has not submitted additional nexus evidence.  
 
At the hearing, the Veteran stated that he was not claiming 
entitlement to an ankle joint problem.  Rather, he was claiming 
entitlement to a skin condition affecting his ankles, and that 
this disorder was similar to the skin disorder found at the 
elbows.  The appellant acknowledged being service connected for 
lower extremity peripheral neuropathy and testified that he was 
claiming entitlement to service connection for a a skin condition 
affecting the legs.  On review, the RO appears to have instead 
adjudicated whether there was a musculoskeletal or neurological 
disorder, and not a skin disorder, of the ankles and legs.   
Therefore, it is clear that he is seeking entitlement to 
service connection for a generalized skin condition, to 
include involvement of the legs and ankles.  As this issue 
has been raised by the record, but has not been 
specifically adjudicated by the Agency of Original 
Jurisdiction (AOJ), it is referred for the appropriate 
action.  
 
All issues, save for the claim to reopen the claim of entitlement 
to service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
 
  
FINDINGS OF FACT
 
1.  In August 2005, the RO denied entitlement to service 
connection for PTSD.  The Veteran disagreed with this decision 
and a statement of the case was furnished in October 2006; the 
Veteran did not submit a timely appeal.  
 
2.  Evidence associated with the record since the August 2005 
decision relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for PTSD.  
 
 


CONCLUSIONS OF LAW
 
1.  The August 2005 decision that denied entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).
 
2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Veterans Claims Assistance Act of 2000 (VCAA)
 
In light of the decision to reopen the claim of entitlement to 
service connection for PTSD and to remand for further 
development, any errors in notification or assistance with regard 
to the claim to reopen are considered moot.  
 
II. Analysis
 
In May 2005, the Veteran claimed entitlement to service 
connection for PTSD.  In August 2005, the RO denied the claim 
essentially based on a finding that evidence of record did not 
show a current diagnosis of PTSD or a confirmed stressor.  The 
Veteran submitted a notice of disagreement and a statement of the 
case was furnished in October 2006.  The Veteran, however, did 
not submit a timely appeal and this decision is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.
 
In January 2007, the Veteran requested to reopen his claim of 
entitlement to service connection for PTSD.  A claimant may 
reopen a finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  
 
Evidence of record at the time of the August 2005 decision 
included service treatment and personnel records, VA medical 
records, and private medical records.  This evidence did not 
reveal a confirmed diagnosis of PTSD related to military 
service.  
 
Evidence submitted since the August 2005 decision includes VA 
medical center records showing treatment for PTSD.  A record 
dated in November 2005 includes a diagnosis of PTSD.  
 
The above evidence is new, as it was not previously considered.  
The Board also finds the cited evidence to be material in that it 
indicates a current diagnosis of PTSD related to military 
service.  This evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for PTSD.  Thus, the claim is reopened.
 
 
ORDER
 
New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  
 
 


REMAND
 
In January 2010, additional VA medical records were associated 
with the claims file.  The Veteran did not waive RO consideration 
of this evidence.  Therefore, a remand is necessary so that the 
RO can consider this evidence and furnish a supplemental 
statement of the case.  38 C.F.R. § 20.1304 (2009).
 
Information in the claims file indicates that the Veteran applied 
for disability benefits from the Social Security Administration.  
On review, these records have not been obtained.  Pursuant to the 
duty to assist, these records should be requested.  38 C.F.R. 
§ 3.159(c)(2) (2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010) (VA has an obligation to secure Social Security 
Administration records if there is a reasonable possibility that 
the records would help to substantiate the Veteran's claim).  
 
In August 2005, the RO granted entitlement to service connection 
for diabetes mellitus, type II, and assigned a 20 percent 
evaluation.  In April 2006, the Veteran submitted a claim for 
increase.  In December 2006, the RO continued the 20 percent 
evaluation.  The Veteran disagreed and perfected this appeal.  
The Veteran essentially contends that the currently assigned 
evaluation does not adequately reflect the severity of his 
disability.  The Veteran most recently underwent a VA diabetes 
examination in July 2006.  
 
At the January 2010 hearing, the Veteran testified that if he did 
not get the proper exercise, he would have to go on insulin.  He 
testified that he has been instructed to restrict his 
activities.  The Veteran also testified that he has numbness, 
burning, itching, and tingling in his upper extremities and that 
that his primary care doctor says he has peripheral neuropathy.  
Considering the Veteran's testimony and the length of time since 
the last examination, the Board finds that a current examination 
is warranted.  See 38 C.F.R. § 3.227 (2009); Green v. Derwinski, 
1 Vet. App. 121 (1991) (the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran).  
 
Having reopened the claim of entitlement to service connection 
for PTSD, the Board must consider it on the merits.  On review, 
the Board finds that additional development is warranted.  See 
38 C.F.R. § 3.159(c).
 
In October 1990, the Veteran submitted a VA Form 21-4176, Report 
of Accidental Injury in Support of Claim for Compensation or 
Pension.  He indicated that while stationed in Vietnam in 1968, 
he was inside of a warehouse when it was hit by a mortar round.  
He reported that he was treated at the Quang Tri field hospital.  
In an August 2006 statement, he reported that his unit was struck 
with mortar fire while on patrol in the fall of 1969 in the 
Marble Mountain area of "North" (sic) Vietnam.  In a March 2008 
statement, the Veteran reported that his squad was hit with 
incoming rocket fire in November 1968.  He indicated that he 
suffered numerous injuries, including shrapnel wounds and that he 
was sent to a field hospital at Marble Mountain and later 
medically evacuated to Brooke Army Medical Center.
 
The Veteran's service personnel records shows that he was 
assigned to the 34th Service and Supply Battalion in Vietnam in 
November 1968.  His military occupational specialty was 
"baker".  The Veteran returned to the United States in December 
1968 and was reassigned to a unit at Ft. Bliss effective January 
1969.  
 
A physical profile record dated December 7, 1968 from the 
Commanding Officer of the 18th Surgical Hospital to the 
Commanding Officer of the 34th Service and Supply "Brigade" 
indicates that the Veteran was assigned a profile for congenital 
agenesis of T12, right hemi-vertebra, causing T12-L1 scoliosis 
and kyphosis.  Subsequent records show the Veteran was admitted 
to Brooke General Hospital at Fort Sam Houston, Texas on December 
23, 1968 for scoliosis with hemivertebrae.  He was discharged the 
following day with a permanent L-3 profile.  On review, the 
claims file does not contain the in-patient clinical records.  
Given the Veteran's statements regarding reported injuries in 
Vietnam and the need for medical evacuation and subsequent 
treatment, the Board finds that these records should be 
obtained.  
 
Finally, in July 2010, VA relaxed the evidentiary standard for 
establishing in-service stressors for claims of entitlement to 
service connection for PTSD.  See 75 Fed. Reg. 39,843 (July 13, 
2010).  The Veteran's personnel records, however, show that he 
served as baker in Vietnam with a supply and service unit.  On 
its face, such service would not appear to require service on the 
combat patrols the appellant has described, nor exposure to 
mortar fire.  Accordingly, further development is required before 
concluding that the appellant's claimed stressors are consistent 
with the places, types, and circumstances of his service to 
warrant benefits under the liberalized regulation.  Thus, 
appropriate stressor development is required. 
 
The issues not specifically addressed in the remand portion of 
this decision are deferred pending receipt of Social Security 
Administration records and readjudication.  
 
Accordingly, the case is REMANDED for the following action:
 
1.   The RO/AMC should request the records 
pertaining to the Veteran from the Social 
Security Administration.  All records 
obtained or any responses received must be 
associated with the claims file.  If the 
RO cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.
 
2.      The RO/AMC should schedule the 
Veteran for a VA diabetes mellitus 
examination by a physician.  The claims 
folder and a copy of this REMAND are to be 
made available for the examiner to 
review.  In accordance with the latest 
AMIE worksheets for rating diabetes, the 
examiner is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of his diabetes 
mellitus.  All diabetic complications 
should be identified.  The examiner is to 
state whether the Veteran has peripheral 
neuropathy of either or both upper 
extremities, and if so, whether that 
disorder is it at least as likely as not 
related to service-connected diabetes.  A 
complete rationale for any opinions 
expressed must be provided.  The examiner 
is requested to append a copy of their 
Curriculum Vitae to the examination 
report.
 
3.   The RO should contact the National 
Personnel and Records Center and request 
in-patient clinical records pertaining 
to the Veteran from Brooke General 
Hospital, Fort Sam Houston, Texas for the 
period from December 23 to 24, 1968. All 
records obtained or any responses received 
must be associated with the claims file.  
If the RO cannot locate such records, the 
RO must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.
 
4.   Through appropriate sources, to 
include the Joint Services Records 
Research Center (JSRRC), the RO/AMC should 
attempt to verify the Veteran's reported 
stressor involving a mortar attack in 
November 1968 at Quang Tri.  All attempts 
at stressor verification should be 
documented in the claims file.  
 
5.   Following the completion of the 
stressor development outlined above, if 
and only if, it is determined appellant's 
claimed stressors are credible and 
consistent with the places, types, and 
circumstances of his service as a baker 
with a service and supply battalion then 
he should be scheduled for a VA PTSD 
examination.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  The psychiatrist must be 
advised which stressors are confirmed or 
presumed confirmed, and that only these 
confirmed stressors are to be considered 
in determining whether the appellant has 
PTSD due to service.  
 
If the Veteran is diagnosed with PTSD, or 
any other psychiatric disorder, then the 
psychiatrist must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that such is related to any 
verified stressor.
 
In preparing their opinion, the 
psychiatrist is to consider all relevant 
evidence.  A complete rationale for any 
opinion offered must be provided.  The 
examining psychiatrist must note the 
following:
 
? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" means 
50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
psychiatrist must specifically explain why 
the cause of PTSD is unknowable.  
 
The psychiatrist is to append a copy of 
their Curriculum Vitae to the report.  
 
6.   The AMC/RO should review any 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the reports 
are deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.
 
7.   The Veteran is to be notified that it 
is his responsibility to report for any 
scheduled examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
8.   Upon completion of the above 
requested development and any additional 
development deemed appropriate, 
readjudicate all issues listed on the 
title page.  As noted above, the claim of 
entitlement to service connection for PTSD 
should be readjudicated on the merits 
under the revised regulations.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


